The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 5/12/2021.
Claims 1-20 are pending.
DETAILED ACTION
Drawings
The drawings are objected to because In Fig. 7, the text “DOCKER IMAGE(AL LIB)” should be - - DOCKER IMAGE(AI LIB) - -.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claim Interpretation: Regarding claim 6, the limitations recite "a command for copying a name of a folder [...] is saved". The examiner notes that docker instructions (commands) are well known in the art (see Dockerfile reference - Docker Documentation - docs.docker.com (hereinafter Dockerfile reference), page 7), and include instructions such as ADD and COPY. The instructions ADD and COPY enable copying files and directory contents from a source location to a destination location (see Dockerfile reference, pages 25-34). However, neither ADD nor COPY, nor any other docker instruction are used to copy a name of a folder. 
The examiner does note that the commands ADD and COPY can be used to enter an arbitrary destination directory label (relative to a root of the container), and the destination directory label may be the same name as a source directory label. In fact, Fig. 11 of the present application appears to do just that ("COPY ailib_server /ailib_server"). Therefore, the limitation has been interpreted as saving an instruction that copies files (the proxy server code) from a first directory into a second directory, where the second directory has been labeled with the same label as the first directory label.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation "an AI library" in line 2. Claim 1 previously recited a "Dockerized AI library" in the preamble, line 1. It's unclear if the "Dockerized AI library" in the preamble is the same "AI library" of line 2. For examination purposes, the examiner has interpreted the "AI library" of line 2 as the "AI library" of line 1.
Furthermore, claim 1 recites "an AI library" in line 3. Claim 1 previously recited "an AI library" in line 2. Therefore, the term "an AI library" in line 3 has improper antecedent basis. For examination purposes, the examiner has interpreted the "AI library" of line 3 as the "AI library" of line 2.
Furthermore, claim 1 recites "generate a new Docker image" in line 5. Claim 1 previously recited "generating a proxy server […] generated as a Docker image" in lines 2-3. It's unclear if the "Docker image" of lines 2-3 is the same "Docker image" of line 5. For examination purposes, the examiner has interpreted the "Docker image" of line 5 as the same "Docker image" of lines 2-3.
Regarding claims 2-8, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-8 are rejected for the same reasons as set forth in the rejection of claim 1, above.
Furthermore, claim 2 recites the limitation "such that the proxy server returns a result of processing a request from the proxy client using the Al library to the proxy client in response to the request". There is insufficient antecedent basis for the term "the request" in the claims. For examination purposes, the term "the request" has been interpreted as the "call".
Regarding claim 9, it recites the limitation "an AI library" in line 5. Claim 9 previously recited a "Dockerized AI library" in the preamble, line 1. It's unclear if the "Dockerized AI library" in the preamble is the same "AI library" of line 5. For examination purposes, the examiner has interpreted the "AI library" of line 5 as the "AI library" of line 1.
Furthermore, claim 9 recites "an AI library" in line 6. Claim 9 previously recited "an AI library" in line 5. Therefore, the term "an AI library" in line 6 has improper antecedent basis. For examination purposes, the examiner has interpreted the "AI library" of line 6 as the "AI library" of line 5.
Furthermore, claim 9 recites "generating a new Docker image" in line 10. Claim 9 previously recited "generating a proxy server […] generated as a Docker image" in line 8. It's unclear if the "Docker image" of line 8 is the same "Docker image" of line 10. For examination purposes, the examiner has interpreted the "Docker image" of line 10 as the same "Docker image" of line 8.
Regarding claims 9-15, the limitations invoke, by reference, all of the limitations of claim 8. Therefore, claims 9-15 are rejected for the same reasons as set forth in the rejection of claim 8, above.
Furthermore, claim 9 recites the limitation "such that the proxy server returns a result of processing a request from the proxy client using the Al library to the proxy client in response to the request". There is insufficient antecedent basis for the term "the request" in the claims. For examination purposes, the term "the request" has been interpreted as the "call".
Regarding claim 19, the limitations recite "the Al library proxy client is installed in a ROS node". There is insufficient antecedent basis for "the Al library proxy client" in the claims. For examination purposes, the limitation "the Al library proxy client is installed in a ROS node" has been interpreted as the "one of the AT library proxy clients" of claim 18.
Furthermore, claim 19 recites "the additional ROS node". There is insufficient antecedent basis for the term in the claims. For examination purposes, the limitation has been interpreted as the "another one of the Al library proxy clients".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, 9, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Urso et al. (Wale: A solution to share libraries in Docker containers - 2019, hereinafter D'Urso) in view of Hammond et al. (CN 109564505 A, hereinafter Hammond).
Regarding claim 1, D'Urso discloses a method for generating a proxy for a Dockerized library, comprising: 
generating a proxy server (page 2, paragraph 7, "including common libraries into a base docker image called Core Image"; see also page 9, paragraph 3, the Core image runs NodeJS. The NodeJS application is known in the art and enables network connectivity for the application in which it's used for the purpose of enabling the operations of a server (see Node.js Introduction - w3schools.com - 2017, pages 1-2)) and 
a proxy client (page 9, paragraph 5, an "application Dockerfile" is created)
for relaying access to an Al library based on an interface predefined for access to an library (page 2, paragraph 7, "including common libraries into a base docker image called Core Image […]. The technique, called Wale, is based on the sharing of the libraries and packages that could belong to more than a container"; abstract, libraries are "shared among the various Docker images")
generated as a Docker image (page 2, paragraph 7, "including common libraries into a base docker image called Core Image […]. The technique, called Wale, is based on the sharing of the libraries and packages that could belong to more than a container"; page 7, 2nd paragraph, "identify all libraries/files that are common to several containers and move them from the “private” parts (that would feature duplication) to the “public” part (that features sharing)");
generating a Dockerfile in order to generate a new Docker image (page 6, 2nd paragraph, "A Docker Image is made starting from a base image, which includes the root filesystem of the Linux distribution to be used in the container, plus the files of the application(s) to be run; moreover, a series of packages can be added, if they are needed by the applications themselves. All modifications to be applied to the base image to obtain the final Docker Image are specified by using a text file, called “Dockerfile”"; page 2, paragraph 7, "including common libraries into a base docker image called Core Image"; page 9, 1st paragraph, "a new Core Image is created by Wale [...] the goal is to create a new Dockerfile, representing the Core Image, and compile it")
configured to run the library in a form of a server using the generated proxy server (page 2, paragraph 7, "including common libraries into a base docker image called Core Image […]. The technique, called Wale, is based on the sharing of the libraries and packages that could belong to more than a container"; page 7, 2nd paragraph, "identify all libraries/files that are common to several containers and move them from the “private” parts (that would feature duplication) to the “public” part (that features sharing)"; page 8, 1st paragraph, the Core image is built from the docker base image - see also page 9, paragraph 4); and 
generating the new Docker image based on the Dockerfile (page 9, 1st paragraph, "a new Core Image is created by Wale [...] the goal is to create a new Dockerfile, representing the Core Image, and compile it").
D'Urso does not disclose that the library is an AI library.
Hammond discloses that a library may be an AI library (page 5, 4th paragraph, "one or more system library (e.g., computer vision algorithm)" - where computer vision is known in the field as a field of artificial intelligence; page 16, paragraph 6, "the containers are configured to package one or more software packages in a code when running, the system tool, system library and so on all the content of the whole file system").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify D'Urso in view of Hammond so that the library is an AI library.
One of ordinary skill in the art would have been motivated because it is one of the possible design choices when deciding a field in which to apply the invention.
Regarding claim 4, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 1, above, wherein the Docker image is generated in such a way that files required for an environment for running the Al library are layered and stacked (D'Urso, Fig. 5, the files required by the core image and the application image are stacked - see also page 9, 1st paragraph, "In the retrieved Core Image, layers correspond to the various installed packages).
Regarding claim 5, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 4, above, wherein, when the Docker image is formed of N stacked Docker layers, the proxy server is stacked as an (N+1)-th Docker layer (D'Urso, Fig. 5, the core image includes stacked layers which are docket layers (page 2, paragraph 7, "Docker"); see also page 9, 1st paragraph, "In the retrieved Core Image, layers correspond to the various installed packages; page 8, first paragraph, "the lower layer corresponds to a Docker base image"; page 9, 1st paragraph, "packages are added by stacking new layers" (at least one will correspond to N+1 since there is already at least one layer, the base image); page 9, paragraph 3, a "node" package is added to execute the NodeJS application - the NodeJS application is known in the art and enables network connectivity for the application in which it's used (see Node.js Introduction - w3schools.com - 2017, pages 1-2)).
Regarding claim 7, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 4, above, wherein, in the Dockerfile, ENTRYPOINT, which is set so as to start the proxy server when the new Docker image is executed, is specified (D'Urso, page 6, second paragraph, "“ENTRYPOINT” directive is used to run the application when the container is instantiated" in the Dockerfile).
Regarding claims 9, 12-13, and 15, D'Urso discloses an apparatus for generating a proxy for a Dockerized AI library, comprising: memory in which at least one program is recorded; and a processor for executing the program (pages 8-9, a computer tool that executes to perform a series of computer based steps. Computers inherently include a memory and processors to perform steps stored in the memory).
The remaining limitations of claims 9, 12-13, and 15 are similar in scope to the limitations of claims 1, 4-5, and 7. Therefore, claims 9, 12-13, and 15 are rejected for the same reasons as set forth in the rejection of claims 1, 4-5 and 7, above.
Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Urso (Wale: A solution to share libraries in Docker containers - 2019, hereinafter D'Urso) in view of Hammond (CN 109564505 A), as respectively applied to claims 1 and 9, above, and further in view of Parkinson et al. (US 20210326192 A1, hereinafter Parkinson).
Regarding claim 2, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 1, above.
The combined system of D'Urso and Hammond does not disclose that the interface is defined using an Interface Definition Language (IDL) such that the proxy client calls the Al library through Remote Procedure Call (RPC) communication and such that the proxy server returns a result of processing a request from the proxy client using the Al library to the proxy client in response to the request.
Parkinson discloses that an interface is defined using an Interface Definition Language (IDL) such that the proxy client calls the Al library through Remote Procedure Call (RPC) communication and such that the proxy server returns a result of processing a request from the proxy client using the Al library to the proxy client in response to the request (¶[0046], "Generally described, the gRPC framework uses protocol buffers as an Interface Definition Language (IDL) and message interchange format; and enables definition of a service and methods that can be called remotely. A computer server runs a gRPC server (GrpcServer) to handle client calls"; ¶[0043], "In accordance with an embodiment, a microservices (e.g., Helidon) environment can support the use of a remote procedure call (RPC) framework or component, such as for example gRPC, which enables client and server applications to communicate" - that what is producing the call is the proxy client and what is receiving the call is the AI library is a result of the combination with D'Urso which discloses that a single library is shared among multiple containers (page 2, paragraph 7 and Fig. 5)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of D'Urso and Hammond in view of Parkinson so that the interface is defined using an Interface Definition Language (IDL) such that the proxy client calls the Al library through Remote Procedure Call (RPC) communication and such that the proxy server returns a result of processing a request from the proxy client using the Al library to the proxy client in response to the request.
One of ordinary skill in the art would have been motivated because it would enable "client and server applications to communicate" (Parkinson, ¶[0046]).
Regarding claim 3, the combined system of D'Urso, Hammond, and Parkinson discloses the invention substantially as applied to claim 2, above, wherein the RPC communication is one of multiple RPC communication mechanisms including a ROS service and gRPC or XML-RPC (Parkinson, ¶[0043], "a remote procedure call (RPC) framework or component, such as for example gRPC").
Regarding claims 10-11, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 9, above. The remaining limitations of claims 10-11 are similar in scope to the limitations of claims 2-3. Therefore, claims 10-11 are rejected for the same reasons as set forth in the rejection of claims 2-3, above.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Urso (Wale: A solution to share libraries in Docker containers - 2019, hereinafter D'Urso) in view of Hammond (CN 109564505 A), as respectively applied to claims 1 and 9, above, and further in view of Thomasleveil et al. (docker - Copy directory to another directory using ADD command - Stack Overflow - 2014, hereinafter Thomasleveil).
Regarding claim 6, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 1, above, wherein, in the Dockerfile, a command for copying [the contents of] a folder in which proxy server code and code for running the proxy server are saved is saved (D'Urso, page 9, Listing 4, the Dockerfile includes the command "ADD main.js main.js" effectively copying the contents from the building directory into the destination container).
The combined system of D'Urso and Hammond does not disclose that the command copies the name of the build directory into the destination container.
Thomasleveil discloses copying a name of a build directory into the destination container (page 2, to copy a directory name into the container use either ADD or COPY commands and type the label of the source directory into the destination directory).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of D'Urso and Hammond in view of Thomasleveil so that the command copies the name of the build directory into the destination container.
One of ordinary skill in the art would have been motivated because it would simplify file management at the container side.
Regarding claim 14, the combined system of D'Urso and Hammond discloses the invention substantially as applied to claim 9, above. The remaining limitations of claim 14 is similar in scope to the limitations of claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in the rejection of claim 6, above.
Allowable Subject Matter
Claims 16-18 and 20 allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming all pertinent 35 USC 112 rejections set forth above.
Claim 19 would be allowable by overcoming all pertinent 35 USC 112 rejections set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210208916 A1, which discloses “depicted hardware and software, shown for and within computer 102 may be utilized by artificial intelligence” (¶[0021]), and “worker nodes are one or more pods 314 (analogous to pod 214 shown in FIG. 2), services 316 (e.g., APIs used by the worker node, a user interface provided by the worker node to the master node 304 for use by the user computer 362, etc.), and DOCKER images 318” (¶[0046]), where “A DOCKER image, such as one or the DOCKER images 318 shown in FIG. 3, is created from a DOCKERFILE” (¶[0047]).
CN 111290778 A, which discloses a platform for packaging artificial intelligence (AI) (page 1, (1)), and “service framework candidate library includes an HTTP framework, an RPC framework, or an Ajax (RTM: Interrelated web development technique) framework” (page 1, under computing and control).
US 20190095254 A1, which discloses “Multiple containers can share binaries/libraries. For example, containers 91 and 92 may share binaries/libs 93” (¶[0048]) and “Software container platforms, such as but not limited to, DOCKER (DOCKER is an open source container platform by DOCKER, INC. of San Francisco, Calif.), may be used to run and manage functional components of a content management system side-by-side in isolated containers to achieve improved computing density” (¶[0049]).
US 20180262391 A1, which discloses “a first server component corresponding to a first networked entity, a second server component corresponding to a second networked entity, and a first client component corresponding to the cloud application comprising the machine learning library, wherein the networking device communicates with the first networked entity through the first server component and communicates with the second networked entity through the second server component, wherein the networking devices communicates with the cloud application and the machine learning library through the first client component” (¶[0034]) and “The cloud application 603 includes an artificial intelligence (AI) module which can be a machine learning library 606” (¶[0203]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446